Exhibit 10.8

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, is dated as of August 9, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), and entered into by and between (i) Deerfield Private Design Fund
IV, L.P., in its capacity as agent for the Facility Secured Parties (as defined
below), including its successors and assigns in such capacity from time to time
(“Facility Agent”), and (ii) Deerfield ELGX Revolver, LLC, in its capacity as
administrative agent for the ABL Secured Parties (as defined below), including
its successors and assigns in such capacity from time to time and any “Third
Party Agent” (as defined in the below-defined Facility Agreement) during any
“Third Party Agent Retention Period” (as defined in the below-defined Facility
Agreement) (“ABL Agent”). Capitalized terms used in this Agreement have the
meanings assigned to them in Section 1 below or elsewhere in this Agreement.

RECITALS

WHEREAS, Endologix, Inc., a Delaware corporation (“Endologix”), certain of the
Subsidiaries of Endologix party thereto from time to time as “Loan Parties”
(such Subsidiaries, together with Endologix, the “Facility Loan Parties”), the
lenders party thereto from time to time (such lenders, together with their
successors and assigns, the “Facility Lenders”) and Facility Agent, have entered
into that certain Amended and Restated Facility Agreement, dated as of the date
hereof (as amended, restated, supplemented, modified, replaced or refinanced
from time to time, the “Facility Agreement”), providing for, among other things,
amendments and restatements to the terms of the prior facility agreement and
permitting the term loans previously made to Endologix to remain outstanding;

WHEREAS, Endologix, certain of the Subsidiaries of Endologix party thereto from
time to time as “Borrowers” (such Subsidiaries, together with Endologix, the
“ABL Borrowers”), the lenders party thereto from time to time (such lenders,
together with their successors and assigns, the “ABL Lenders”) and ABL Agent,
have entered into that certain Credit and Security Agreement, dated as of the
date hereof (as amended, restated, supplemented, modified, replaced or
refinanced from time to time, the “ABL Agreement”), providing for, among other
things, a revolving credit facility to be available to the ABL Borrowers;

WHEREAS, the obligations of Endologix and its applicable Subsidiaries under the
Facility Agreement and the other Facility Documents (as defined below) and the
ABL Agreement and the other ABL Documents (as defined below) are secured by
Liens (as defined below) on substantially all of the assets of Endologix and
such Subsidiaries, including the Collateral (as defined below);

WHEREAS, the Facility Documents and the ABL Documents provide, among other
things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to certain repayment provisions and
the Collateral;

WHEREAS, in order to induce Facility Agent and the Facility Secured Parties to
consent to the Grantors (as defined below) incurring the ABL Obligations (as
defined below) and to induce the Facility Lenders to extend credit and other
financial accommodations and lend monies to or for the benefit of Endologix, ABL
Agent (on behalf of the ABL Secured Parties) has agreed to the intercreditor
arrangements and other terms and provisions set forth in this Agreement; and

WHEREAS, in order to induce ABL Agent and the other ABL Secured Parties to
consent to the Grantors incurring the Facility Obligations and to induce the ABL
Lenders to extend credit and other financial accommodations and lend monies to
or for the benefit of the ABL Borrowers, Facility Agent (on



--------------------------------------------------------------------------------

behalf of the Facility Secured Parties) has agreed to the intercreditor
arrangements and other terms and provisions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. DEFINITIONS.

1.1. Defined Terms. As used in this Agreement (including the Preamble and the
Recitals), the following terms shall have the following meanings:

“ABL Agent” has the meaning assigned to such term in the Preamble to this
Agreement.

“ABL Agreement” has the meaning assigned to such term in the Recitals to this
Agreement.

“ABL Borrowers” has the meaning assigned to such term in the Recitals to this
Agreement.

“ABL Collateral” means the “Collateral” (as defined in the ABL Agreement) and
all other assets and property pledged (or purported to be pledged) or granted a
Lien on (or purported to be granted a Lien on) by the ABL Loan Parties to (and
on behalf of) the ABL Secured Parties under the ABL Documents.

“ABL Documents” means the ABL Agreement, the other “Loan Documents” (as defined
in the ABL Agreement) and all other agreements, instruments and documents
related to the ABL Agreement, as amended, restated, supplemented or otherwise
modified from time to time.

“ABL Event of Default” means any “Event of Default” (as defined in ABL
Agreement).

“ABL/First Out Waterfall Loans” means the ABL Loans and the First Out Waterfall
Loans, as the context may so require

“ABL/First Out Waterfall Secured Party” means any ABL Secured Party and any
First Out Waterfall Secured Party, as the context may so require

“ABL/First Out Waterfall Secured Parties Pro Rata Share” means, as of any date
of determination, (a) with respect to any ABL/First Out Waterfall Secured Party
receiving any payments, repayments, redemptions, prepayments or distributions
under this Agreement, the percentage obtained by dividing (i) the outstanding
principal amount of the ABL/First Out Waterfall Loans of such ABL/First Out
Waterfall Secured Party by (ii) the sum of the aggregate outstanding principal
amount of all ABL/First Out Waterfall Loans of all ABL/First Out Waterfall
Secured Parties; and (b) with respect to any other purpose with respect to any
ABL/First Out Waterfall Secured Party, the percentage obtained by dividing
(i) the outstanding principal amount of the ABL/First Out Waterfall Loans and,
to the extent applicable, the remaining available ABL Revolving Loan Commitments
at such time of any such ABL/First Out Secured Party that is also an ABL Secured
Party by (ii) the sum of the aggregate outstanding principal amount of all
ABL/First Out Waterfall Loans and all remaining available ABL Revolving Loan
Commitments of all ABL/First Out Waterfall Secured Parties that are also ABL
Secured Parties.

 

2



--------------------------------------------------------------------------------

“ABL Lenders” has the meaning assigned to such term in the Recitals to this
Agreement.

“ABL Liens” means all Liens pledged (or purported to be pledged) or granted (or
purported to be granted) to the ABL Secured Parties under the ABL Documents on
the Collateral securing the ABL Obligations.

“ABL Loan Parties” means the ABL Borrowers and the other “Loan Parties” (as
defined in the ABL Agreement).

“ABL Loans” means the “Loans” (as defined in the ABL Agreement).

“ABL Obligations” means all “Obligations” (as defined in the ABL Agreement) and
all other indebtedness, liabilities and other obligations owed or incurred by
the ABL Loan Parties under the ABL Documents, including all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant ABL Document
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

“ABL Required Lenders” means the “Required Lenders” (as defined in the ABL
Agreement).

“ABL Revolving Loan Commitments” means the “Revolver Commitments” (as defined in
the ABL Agreement).

“ABL Secured Parties” means ABL Agent, the ABL Lenders, the “Indemnified
Persons” (as defined in the ABL Agreement), the other members of the “Lender
Group” (as defined in the ABL Agreement) and any other holders of the ABL
Obligations.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, no Secured
Party shall be deemed to be an Affiliate of any Grantor.

“Agent” means ABL Agent and Facility Agent, as the context may so require.

“Agreement” has the meaning assigned to such term in the Preamble to this
Agreement.

“Application Event” means the occurrence of (a) a failure by the Grantors to
repay all of the Obligations (other than (y) unasserted contingent
indemnification obligations and (z) those Obligations under any Warrant or the
Registration Rights Agreement that are not (or do not become) due or payable on
the maturity date of such Obligations) in full in cash on the maturity date of
such Obligations, (b) any Insolvency or Liquidation Proceeding, (c) any
acceleration of the Obligations, (d) a foreclosure or an exercise of rights or
remedies on any of the Collateral at the time of, or after, an ABL Event of
Default or a

 

3



--------------------------------------------------------------------------------

Facility Event of Default has occurred and is continuing, (e) any exercise of
remedies by any of the Secured Parties at the time of, or after, an Event of
Default has occurred and is continuing or (f) any “Application Event” (as
defined in the Facility Agreement).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both ABL Collateral and Facility Collateral.

“Commodity Account” means “commodity account” (as defined in Section 9-102(14)
of the UCC).

“Deposit Accounts means “deposit account” (as defined in Section 9-102(29) of
the UCC).

“Discharge of ABL Obligations” means:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding) and any fees on all ABL Obligations;

(b) payment in full in cash of all other outstanding ABL Obligations (other than
unasserted contingent indemnification obligations), including any that are due
and payable or otherwise accrued and owing at or prior to the time such
principal, interest and fees are paid; and

(c) permanent termination or permanent expiration of all commitments, if any, to
extend credit (including the ABL Revolving Loan Commitments) by any ABL Secured
Party under the ABL Documents.

“Discharge of Facility Obligations” means:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), any fees and any Facility Non-Callable Make Whole
Amount on all Facility Obligations (other than (i) any unasserted contingent
indemnification obligations and (ii) any amounts owed under any Warrant or the
Registration Rights Agreement that are not due or payable at the time when all
other Facility Obligations are paid in full in cash);

(b) payment in full in cash of all other outstanding Facility Obligations (other
than (i) any unasserted contingent indemnification obligations and (ii) any
amounts owed under any Warrant or the Registration Rights Agreement that are not
due or payable at the time when all other Facility Obligations are paid in full
in cash), including any that are due and payable or otherwise accrued and owing
at or prior to the time such principal, interest and fees and any applicable
Facility Non-Callable Make Whole Amount and Facility CoC Fee, and the Exit
Payment, are paid; and

(c) permanent termination or permanent expiration of all commitments, if any, to
extend credit by any Facility Secured Party under the Facility Documents.

 

4



--------------------------------------------------------------------------------

“Endologix” has the meaning assigned to such term in the Recitals to this
Agreement.

“Facility Agent” has the meaning assigned to such term in the Preamble to this
Agreement.

“Facility Agreement” has the meaning assigned to such term in the Recitals to
this Agreement.

“Facility CoC Fee” means any “CoC Fee” (as defined in the Facility Agreement).

“Facility Collateral” means the “Collateral” (as defined in the Facility
Agreement) and all other assets and property pledged (or purported to be
pledged) or granted a Lien on (or purported to be granted a Lien on) by the
Facility Loan Parties to (or on behalf of) the Facility Secured Parties under
the Facility Documents.

“Facility Documents” means the Facility Agreement, the other “Loan Documents”
(as defined in the Facility Agreement) and all other agreements, instruments and
documents related to the Facility Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Facility Event of Default” means “Event of Default” (as defined in the Facility
Agreement).

“Facility Exit Payment” means the “Exit Payment” (as defined in the Facility
Agreement).

“Facility Lenders” has the meaning assigned to such term in the Recitals to this
Agreement.

“Facility Liens” means all Liens pledged (or purported to be pledged) or granted
(or purported to be granted) to the Facility Secured Parties under the Facility
Documents on the Collateral securing the Facility Obligations.

“Facility Loan Parties” has the meaning assigned to such term in the Recitals to
this Agreement.

“Facility Loans” means “Loans” (as defined in the Facility Agreement).

“Facility Non-Callable Make Whole Amount” means any “Non-Callable Make Whole
Amount” (as defined in the Facility Agreement).

“Facility Obligations” means all “Obligations” (as defined in the Facility
Agreement) and all other indebtedness, liabilities and other obligations owed or
incurred by the Facility Loan Parties under the Facility Documents (including
any Facility Non-Callable Make Whole Amount, any Facility CoC Fee and the
Facility Exit Payment), including all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant ABL Document whether or not the claim for
such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

“Facility Required Lenders” means the “Required Lenders” (as defined in the
Facility Agreement).

 

5



--------------------------------------------------------------------------------

“Facility Secured Parties” means Facility Agent, the Facility Lenders, the other
“Secured Parties” (as defined in the Facility Agreement) and any other holders
of Facility Obligations.

“First Out Waterfall Loans” means the Facility Loans (other than the Last Out
Waterfall Loans).

“First Out Waterfall Obligations” means the Facility Obligations (other than the
Last Out Obligations).

“First Out Waterfall Secured Parties” means the Facility Secured Parties (other
than the Last Out Waterfall Lenders).

“Grantors” means the ABL Loan Parties and the Facility Loan Parties.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to its
assets or property;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Last Out Waterfall Loans” means the “Last Out Waterfall Loans” (as defined in
the Facility Agreement).

“Last Out Waterfall Obligations” means the “Last Out Waterfall Obligations” (as
defined in the Facility Agreement).

“Last Out Waterfall Secured Parties” means the “Last Out Waterfall Secured
Parties” (as defined in the Facility Agreement.

“Last Out Waterfall Secured Parties Pro Rata Share” means, as of any date of
determination, the percentage obtained by dividing (a) the outstanding principal
amount of the Last Out Waterfall Loans of such Last Out Waterfall Secured Party
by (b) the sum of the aggregate outstanding principal amount of all Last Out
Waterfall Loans of all Last Out Waterfall Secured Parties.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to assets, property or interest in assets
or property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with, or from the
proceeds of, any asset or revenue of any kind. For purposes of this Agreement,
any Grantor or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject

 

6



--------------------------------------------------------------------------------

to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loan Documents” means the ABL Documents and the Facility Documents, as the
context may so require

“Loans” means the ABL Loans and the Facility Loans, as the context may so
require.

“Obligations” means the ABL Obligations and the Facility Obligations, as the
context may so require.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited liability
partnership, joint stock company, unincorporated organization, government entity
or any political subdivision or agency thereof, or any other entity.

“Possessory/Control Collateral” means any Collateral that is in the possession
or control of any Agent (or in the possession or control of its agents or
bailees), to the extent that possession or control thereof perfects a Lien
thereon under the UCC or other applicable law.

“Post-Application Event Payment Amounts” has the meaning assigned to such term
in Section 5.

“Registration Rights Agreement” means the “Registration Rights Agreement” (as
defined in the Facility Agreement).

“Secured Party” means any ABL Secured Party and any Facility Secured Party, as
the context may so require.

“Securities Account” means “securities account” (as defined in Section 8-501(a)
of the UCC).

“Subsidiary” or “Subsidiaries” means, with respect to any Person, (a) any
corporation of which an aggregate of more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, capital stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of more than fifty percent
(50%) of such capital stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Grantor.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction, and,
if the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

7



--------------------------------------------------------------------------------

“Warrants” means the “Warrants” (as defined in the Facility Agreement).

1.2. Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. LIEN PRIORITIES.

2.1. Pari Passu Liens. Notwithstanding the date, time, method, manner or order
of grant, attachment, validity or perfection of any ABL Liens or any Facility
Liens and notwithstanding any provision of the UCC, or any other applicable law
or the ABL Documents or the Facility Documents, ABL Agent, on behalf of the ABL
Secured Parties, and ABL Agent, on behalf of the ABL Secured Parties, hereby
agree that:

(a) any ABL Lien, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be pari passu in all
respects with any Facility Lien; and

(b) any Facility Lien, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be pari passu in all
respects with any ABL Lien.

2.2. Prohibition on Contesting Liens. Each of ABL Agent, on behalf of the ABL
Secured Parties, and Facility Agent, on behalf of the Facility Secured Parties,
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the creation, perfection, priority, validity or
enforceability of any Facility Lien or any ABL Lien, as the case may be, or the
terms or provisions of this Agreement.

SECTION 3. GRATUITOUS BAILEE/AGENT FOR PERFECTION AND CONTROL.

3.1. Each Agent agrees to hold any Possessory/Control Collateral from time to
time in its possession or control (or in the possession or control of its agents
or bailees) as gratuitous bailee for the benefit of each other Secured Party
(such bailment being intended, among other things, to satisfy the

 

8



--------------------------------------------------------------------------------

requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and
any successor or assignee, solely for the purpose of perfecting the Lien granted
in such Possessory/Control Collateral, in each case, subject to the terms and
conditions of this Section 3.1. Solely with respect to (i) any Deposit Accounts
constituting Collateral under the control (within the meaning of Section 9-104
of the UCC) of any Agent, (ii) any Securities Accounts constituting Collateral
under the control (within the meaning of Section 8-106 of the UCC) of any Agent
and (iii) any Commodity Accounts constituting Collateral under the control
(within the meaning of Section 9-106 of the UCC) of any Agent, in each case,
each such Agent agrees to also hold control over such Deposit Accounts,
Securities Accounts and Commodity Accounts, as applicable, as gratuitous agent
for each other Secured Party and any successor or assignee solely for the
purpose of perfecting the Lien in such Deposit Accounts, Securities Accounts and
Commodity Accounts, as applicable, subject to the terms and conditions of this
Section 3.1.

3.2. No Agent shall have any obligation whatsoever to the other Agent (including
any other Secured Parties such other Agent is acting on behalf of) to ensure
that the Possessory/Control Collateral is genuine or owned by any of the
Grantors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 3.1. The duties or responsibilities of each Agent under
this Section 3.1 shall be limited solely to holding any Possessory/Control
Collateral in its possession or control as gratuitous bailee or as gratuitous
agent, as applicable, in accordance with this Section 3.1 and delivering the
Possessory/Control Collateral as provided in Section 3.4 below.

3.3. None of the Agents or any of the other Secured Parties shall have by reason
of this Agreement or any other document, instrument or agreement a fiduciary
relationship in respect of the other Agent or any other Secured Party, and each
Agent (on behalf of itself and each other Secured Party for which it is acting
as “Agent” for) hereby waives and releases the other Agent and the other Secured
Parties from all claims and liabilities arising pursuant to any Agent’s role
under this Section 3.1 as gratuitous bailee or gratuitous agent, as applicable,
with respect to the Possessory/Control Collateral.

3.4. At any time there is a Discharge of ABL Obligations or a Discharge of
Facility Obligations (but not both), the applicable Agent involved in such
discharge shall deliver the remaining Possessory/Control Collateral in its
possession (if any) together with any necessary endorsements (which endorsement
shall be without recourse and without any representation or warranty) to the
other Agent (so as to allow such Person to obtain possession or control of such
Possessory/Control Collateral). The Agent transferring such Possessory/Control
Collateral in connection with such discharge further agrees to take all other
action reasonably requested by the other Agent at the sole expense of the
Grantors in connection with such other Agent obtaining a first-priority Lien in
the remaining Possessory/Control Collateral.

SECTION 4. ENFORCEMENT.

4.1. Exercise of Remedies.

(a) Whether or not any Insolvency or Liquidation Proceeding has been commenced
by or against any Grantor,

(1) neither ABL Agent nor any other ABL Secured Party will exercise or seek to
exercise any rights or remedies with respect to any Collateral or institute any
action or proceeding with respect to such rights or remedies without obtaining
the prior written consent of Facility Agent (which consent shall be given upon
request of the Facility Required Lenders to Facility Agent under the Facility
Agreement); and

(2) neither Facility Agent nor any other Facility Secured Party will exercise or
seek to exercise any rights or remedies with respect to any Collateral or
institute any action or proceeding

 

9



--------------------------------------------------------------------------------

with respect to such rights or remedies without obtaining the prior written
consent of ABL Agent (which consent shall be given upon request of the ABL
Required Lenders to ABL Agent under the ABL Agreement).

(b) Notwithstanding the foregoing,

(1) ABL Agent and any other ABL Secured Party may:

(A) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

(B) take any action in order to create, perfect, preserve or protect its Lien on
the Collateral;

(C) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the avoidance or disallowance of the claims of
the ABL Secured Parties, including, without limitation, any claims secured by
the Collateral, if any, in each case in accordance with the terms of this
Agreement;

(D) exercise any rights or remedies, file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under any Insolvency or Liquidation Proceeding, the
bankruptcy laws or applicable non-bankruptcy law, so long as such actions would
not conflict with an express agreement of ABL Agent or the other ABL Secured
Parties contained in this Agreement; provided that in the event that any ABL
Secured Party becomes a judgment lien creditor in respect of the Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the ABL Obligations, such judgment lien shall be subject to the terms of this
Agreement for all purposes as the other Liens securing the ABL Obligations are
subject to this Agreement; and

(E) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations and the
Collateral.

(2) Facility Agent and any other Facility Secured Party may:

(A) file a claim or statement of interest with respect to the Facility
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(B) take any action in order to create, perfect, preserve or protect its Lien on
the Collateral;

(C) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the avoidance or disallowance of the claims of
the Facility Secured Parties, including, without limitation, any claims secured
by the Collateral, if any, in each case in accordance with the terms of this
Agreement;

 

10



--------------------------------------------------------------------------------

(D) exercise any rights or remedies, file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under any Insolvency or Liquidation Proceeding, the
bankruptcy laws or applicable non-bankruptcy law, so long as such actions would
not conflict with an express agreement of Facility Agent or the other Facility
Secured Parties contained in this Agreement; provided that in the event that any
Facility Secured Party becomes a judgment lien creditor in respect of Collateral
as a result of its enforcement of its rights as an unsecured creditor with
respect to the Facility Obligations, such judgment lien shall be subject to the
terms of this Agreement for all purposes as the other Liens securing the
Facility Obligations are subject to this Agreement; and

(E) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Facility Obligations and
the Collateral.

(c) Except as specifically set forth in Section 4, nothing in this Agreement
shall prohibit the receipt by:

(1) ABL Agent or any other ABL Secured Party of the required payments of
interest, principal and other amounts owed in respect of the ABL Obligations so
long as such receipt is not the direct or indirect result of the exercise by ABL
Agent or any other ABL Secured Party of rights or remedies as a secured creditor
(including set off) or enforcement in contravention of this Agreement of any
Lien held by any of them; and

(2) Facility Agent or any other Facility Secured Party of the required payments
of interest, principal and other amounts owed in respect of the Facility
Obligations so long as such receipt is not the direct or indirect result of the
exercise by Facility Agent or any other Facility Secured Party of rights or
remedies as a secured creditor (including set off) or enforcement in
contravention of this Agreement of any Lien held by any of them.

(d) Nothing in this Agreement impairs or otherwise adversely affects any rights
or remedies:

(1) ABL Agent or the other ABL Secured Parties may have with respect to the ABL
Collateral; or

(2) Facility Agent or the other Facility Secured Parties may have with respect
to the Facility Collateral.

SECTION 5. APPLICATION OF POST-APPLICATION EVENT PAYMENT AMOUNTS

Notwithstanding any provision to the contrary in the ABL Documents or the
Facility Documents, but subject to Section 6.16 hereof, ABL Agent, on behalf of
the ABL Secured Parties, Facility Agent, on behalf of the Facility Secured
Parties, and the Grantors hereby agree that if any Secured Party receives any
prepayment, repayment, redemption, payment or other distribution after the
occurrence and continuance of an Application Event (all such amounts and
proceeds therefrom collectively referred to as “Post-Application Payment
Amounts”), such Post-Application Payment Amounts shall be applied to the
Obligations in the following order (but otherwise in accordance with the terms
and conditions of the ABL Agreement and the Facility Agreement): (1) first,
ratably to all fees, costs and expenses (including any attorneys’ fees) owed to
ABL/First Out Waterfall Secured Parties under the Loan Documents, (ii) second,
ratably to accrued and unpaid interest owed to the ABL/First Out Waterfall
Secured Parties under the Loan

 

11



--------------------------------------------------------------------------------

Documents, (iii) third, ratably to the principal amount of the ABL/First Out
Waterfall Loans (including any Non-Callable Make Whole Amount, any CoC Fee and
the First Out Waterfall Loan Exit Payment (each as defined in the Facility
Agreement) and any amounts owed under Section 2.09 of the ABL Agreement, in each
case, if applicable) owed to the ABL/First Out Waterfall Secured Parties,
(iv) fourth, ratably to all other ABL/First Out Waterfall Obligations (other
than any First Out Waterfall Obligations in respect of any Warrant or the
Registration Rights Agreement that are not at such time owing, due or unpaid)
owing to the ABL/First Out Waterfall Secured Parties, and with respect to any
such ABL/First Out Waterfall Obligations owed to the ABL/First Out Waterfall
Secured Parties, shall be allocated ratably among the ABL/First Out Waterfall
Secured Parties based on their pro rata share of such other ABL/First Out
Waterfall Secured Parties, (v) fifth, ratably to all fees, costs and expenses
(including any attorneys’ fees) owed to any Last Out Waterfall Secured Party
under the Facility Documents, (vi) sixth, ratably to accrued and unpaid interest
owed to the Last Out Waterfall Secured Parties under the Facility Documents,
(vii) seventh, ratably to the principal amount of the Last Out Waterfall Loans
(including any Non-Callable Make Whole Amount, any CoC Fee and the Last Out
Waterfall Loan Exit Payment, if applicable) owed to the Last Out Waterfall
Secured Parties, and (viii) eighth, ratably to all other Last Out Waterfall
Obligations owing to any Last Out Waterfall Secured Party, and, with respect to
any such Last Out Waterfall Obligations owed to the Last Out Waterfall Secured
Parties, shall be allocated ratably among the Last Out Waterfall Secured Parties
based on their pro rata share of such other Last Out Waterfall Obligations.

SECTION 6. MISCELLANEOUS.

6.1. Termination. This Agreement shall terminate and be of no further force and
effect upon the earlier to occur of (a) the date of Discharge of ABL Obligations
and (b) the date of Discharge of Facility Obligations.

6.2. Obligations Unconditional. All rights, interests, agreements and
obligations of ABL Agent and the other ABL Secured Parties and the Facility
Agent and the other Facility Secured Parties, respectively, hereunder shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Documents or any Facility
Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
ABL Obligations or the Facility Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any ABL Document or any Facility Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any Lien in any Collateral or any other collateral, or any amendment, waiver or
other modification, whether in writing or by course of conduct or otherwise, of
all or any of the ABL Obligations or the Facility Obligations or any guaranty
thereof; or

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the any Grantor.

6.3. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the ABL Documents or the Facility Documents, the
provisions of this Agreement shall govern and control.

6.4. Effectiveness; Severability. This Agreement shall become effective when
executed and delivered by the parties hereto. Each of ABL Agent, on behalf of
the ABL Secured Parties, and Facility

 

12



--------------------------------------------------------------------------------

Agent, on behalf of the Facility Secured Parties, hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding. The relative
rights of the Secured Parties in or to any distributions from or in respect of
any Collateral or proceeds of Collateral, shall continue after the commencement
of any Insolvency or Liquidation Proceeding. Accordingly, the provisions of this
Agreement are intended to be and shall be enforceable as a subordination
agreement within the meaning of Section 510 of the Bankruptcy Code (or similar
bankruptcy law). Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and debtor in
possession and any receiver or trustee for such Grantor (as the case may be) in
any Insolvency or Liquidation Proceeding.

6.5. Amendments; Waivers. No amendment, restatement, supplement, modification or
waiver of any of the provisions of this Agreement by ABL Agent or Facility Agent
shall be deemed to be made unless the same shall be in writing signed by each of
ABL Agent and Facility Agent; provided that any such amendment, restatement,
supplement, modification or waiver that directly adversely affects any Last Out
Waterfall Security Party shall require the written consent of such Last Out
Waterfall Secured Party. Each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Notwithstanding the
foregoing, the Grantors shall not have any right to consent to or approve any
amendment, restatement, supplement, modification or waiver of any provision of
this Agreement.

6.6. SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY OR GRANTOR ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, THE COMMERCIAL DIVISION, NEW YORK STATE SUPREME COURT). BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH PARTY (AND EACH GRANTOR BY ACKOWLEDGING AND
AGREEING TO THIS AGREEMENT), FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 6.8; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO (AND EACH GRANTOR) HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION

 

13



--------------------------------------------------------------------------------

BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO (AND EACH GRANTOR) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT (OR WITH RESPECT TO EACH GRANTOR, IN
ACKNOWLEDGING AND AGREEING TO THIS AGREEMENT), AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO (AND EACH
GRANTOR) FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE;
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 6.7(b) AND EXECUTED
BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(c) EACH OF THE PARTIES HERETO (AND EACH GRANTOR) WAIVES ANY RIGHT IT MAY HAVE
TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY ABL DOCUMENT OR ANY FACILITY DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR
ACTION OF ANY PARTY HERETO.

6.7. Notices. All notices to the ABL Secured Parties and the Facility Secured
Parties permitted or required under this Agreement shall be sent to ABL Agent
(on behalf of the ABL Secured Parties) and Facility Agent (on behalf of the
Facility Secured Parties), respectively. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile, electronic mail or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
electronic mail, telefacsimile or telex, or three business days after depositing
it in the United States mail with postage prepaid and properly addressed (or one
business day after depositing with an overnight mail service). For the purposes
hereof, the addresses of the parties hereto shall be as set forth below (and the
addresses of the Grantors shall be as set forth in the ABL Agreement and the
Facility Agreement, as applicable), or at such other address as may be
designated by such party in a written notice to all of the other parties.

If to Facility Agent:

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

With a copy to (which shall not be deemed to constitute notice):

Katten Muchin Rosenman LLP

 

14



--------------------------------------------------------------------------------

2029 Century Park East, Suite 2600

Los Angeles, CA 90067-3012

Facsimile: (310) 788-4471

E-mail: kristopher.ring@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Kristopher J. Ring, Esq.

Attn: Mark D. Wood, Esq.

If to ABL Agent:

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

With a copy to (which shall not be deemed to constitute notice):

Katten Muchin Rosenman LLP

2029 Century Park East, Suite 2600

Los Angeles, CA 90067-3012

Facsimile: (310) 788-4471

E-mail: kristopher.ring@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Kristopher J. Ring, Esq.

Attn: Mark D. Wood, Esq.

6.8. Further Assurances. ABL Agent, on behalf of the ABL Secured Parties, and
Facility Agent, on behalf of the Facility Secured Parties, and the Grantors (by
acknowledging and agreeing to this Agreement), agree that each of them shall
take such further action and shall execute and deliver such additional
documents, instruments and agreements as any Agent may reasonably request to
effectuate the terms and provisions set forth in, or contemplated by, this
Agreement.

6.9. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

6.10. Binding on Successors and Assigns. This Agreement shall be binding upon
the Agents and the other Secured Parties, and the Grantors (from acknowledging
and agreeing to this Agreement), and their respective successors and assigns;
provided that no Grantor shall assign any of its rights (if any) or obligations
under this Agreement and any such attempted or prohibited assignment shall be
absolutely void ab initio. Any successor or assign of any Agent shall assume all
of such prior Agent’s obligations hereunder and shall execute and deliver a
joinder to this Agreement to the extent requested in writing by the other Agent
and in form mutually reasonably acceptable to both Agents.

6.11. Specific Performance. Each of the Agents may demand specific performance
of this Agreement. ABL Agent, on behalf of the ABL Secured Parties, and Facility
Agent, on behalf of the Facility Secured Parties, hereby irrevocably waive any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may

 

15



--------------------------------------------------------------------------------

be brought by ABL Agent or the other ABL Secured Parties or Facility Agent or
the other Facility Secured Parties, as the case may be.

6.12. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic methods of transmission shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.

6.13. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Secured Parties. Nothing in this Agreement shall impair, as between the
Grantors, on the one hand, and the ABL Secured Parties, on the other hand, or as
between the Grantors, on the one hand, and the Facility Secured Parties, on the
other hand, the Obligations of the Grantors (including any obligations to pay
principal, interest, fees, make whole amounts (including the Facility
Non-Callable Make Whole Amount) and other amounts and payments as provided in
the ABL Documents and the Facility Documents, respectively). Subject to the
provisions of the last sentence of Section 6.5 hereof and to Section 6.16
hereof, none of the Grantors or any other creditor thereof shall have any rights
hereunder and no Grantor may rely on the terms hereof.

6.14. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of ABL Agent and the other ABL Secured Parties, on the one hand, and
Facility Agent and the other Facility Secured Parties, on the other hand.
Nothing in this Agreement is intended to or shall impair the obligations
(including the Obligations) of any Grantor, which obligations are absolute and
unconditional, to pay or perform the ABL Obligations and the Facility
Obligations as and when the same shall become due and payable in accordance with
their terms.

6.15. Additional Grantors. The Grantors shall cause each of their Subsidiaries
that becomes a Grantor to acknowledge and consent to the terms of this Agreement
by causing such Subsidiary to execute and deliver to the parties hereto a
Grantor Joinder, substantially in the form of Annex A hereto, pursuant to which
such Subsidiary shall agree to be bound by the terms of the attached
Acknowledgment and Agreement to the same extent as if it had executed and
delivered same as of the date hereof.

[signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

DEERFIELD PRIVATE DESIGN FUND IV, L.P., as Facility Agent By: Deerfield Mgmt IV,
L.P., General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

/s/ David J. Clark

  Name:   David J. Clark   Title:   Authorized Signatory DEERFIELD ELGX
REVOLVER, LLC, as ABL Agent By: Deerfield Management Company, L.P. (Series C),
Manager By: Flynn Management LLC, General Partner By:  

/s/ David J. Clark

  Name:   David J. Clark   Title:   Authorized Signatory

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned hereby acknowledges and agrees as of August 9, 2018 to
the representations, terms and provisions of the Intercreditor Agreement, dated
as of the date hereof (the “Intercreditor Agreement”; capitalized terms used
herein without definition shall have the meaning assigned thereto in the
Intercreditor Agreement), by and between Deerfield Private Design Fund IV, L.P.,
as Facility Agent, and Deerfield ELGX Revolver, LLC, as ABL Agent, of which this
Acknowledgment and Agreement is a part. By its signature below, the undersigned
agrees that it shall, together with its successors and assigns, be bound by the
provisions hereof that are applicable to it, that it shall not do any act or
perform any obligation which is in contravention with the agreements set forth
herein or in the Intercreditor Agreement and that it shall recognize all rights
granted hereby to the Secured Parties.

Each of the undersigned agrees that (a) if either ABL Agent or Facility Agent
holds Collateral it does so as bailee (under the UCC or other applicable law)
for the other and is hereby authorized to and may turn over to any other Secured
Party upon request therefor any such Collateral, after all obligations and
indebtedness of the undersigned to the bailee Secured Party have been fully paid
and performed, or as otherwise provided in the Intercreditor Agreement, and
(b) it will execute and deliver such additional documents, instruments and
agreements and take such additional action as may be reasonably requested by any
Secured Party to effectuate the provisions and purposes of the foregoing
Intercreditor Agreement and to continue without interruption the first priority
Lien of the Agents granted on such Collateral being turned over. Each of the
undersigned agrees to provide to each Agent a copy of each Grantor Joinder
hereto executed and delivered pursuant to Section 6.15 of the Intercreditor
Agreement.

Each of the undersigned acknowledges and agrees that, (i) although it may sign
this Acknowledgement and Agreement, it is not a party to the Intercreditor
Agreement and does not and will not receive any right, benefit, priority or
interest under or because of the existence of the Intercreditor Agreement,
(ii) any breach by the undersigned of any of its obligations under the
Intercreditor Agreement or this Acknowledgment and Agreement will constitute an
Event of Default under the terms of each of the ABL Agreement and Facility
Agreement and (iii) the terms of the Intercreditor Agreement shall not give any
Grantor, nor modify any, substantive rights vis-à-vis any Secured Party, nor
modify any obligations or liabilities owing to such Secured Party by such
Grantor, under any instrument, document, agreement or arrangement and (x) as
between the ABL Secured Parties and the Grantor, the ABL Documents remain in
full force and effect as written and are in no way modified hereby, and (y) as
between the Facility Secured Parties and the Grantors, the Facility Documents
remain in full force and effect as written and are in no way modified hereby.

[signature page follows]



--------------------------------------------------------------------------------

Acknowledged and agreed:     ENDOLOGIX, INC., a Delaware corporation     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer     CVD/RMS
ACQUISITION CORP., a Delaware corporation     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  NELLIX, INC., a Delaware corporation     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  TRIVASCULAR TECHNOLOGIES, INC., a Delaware corporation     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
 

TRIVASCULAR, INC., a California

corporation

    By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  ENDOLOGIX CANADA, LLC, a Delaware limited liability company     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  TRIVASCULAR SALES LLC, a Texas limited liability company     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,

a Delaware corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

to

Intercreditor Agreement

Form of Grantor Joinder

Reference is made to that certain Intercreditor Agreement, dated as of August 9,
2018 (as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof, the “Intercreditor Agreement”), by and
between Deerfield Private Design Fund IV, L.P., as Facility Agent, and Deerfield
ELGX Revolver, LLC, as ABL Agent, and which was acknowledged and agreed to by
the existing Grantors pursuant to the Acknowledgment and Agreement dated as of
August 9, 2018 (the “Intercreditor Acknowledgement and Agreement”). Capitalized
terms used herein without definition shall have the meaning assigned thereto in
the Intercreditor Agreement.

This Grantor Joinder, dated as of                     , 20     (this “Grantor
Joinder”), is being delivered pursuant to Section 6.15 of the Intercreditor
Agreement.

The undersigned,                                 , a
                                     (the “Additional Grantor”), hereby agrees
to become a party to the Intercreditor Acknowledgement and Agreement as a
Grantor thereunder, for all purposes thereof on the terms set forth therein, and
to be bound by the terms of the Intercreditor Acknowledgment and Agreement as
fully as if the Additional Grantor had executed and delivered the Intercreditor
Acknowledgement and Agreement as of the date thereof.

This Grantor Joinder may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Grantor Joinder
by facsimile or other electronic methods of transmission shall be effective as
delivery of a manually executed counterpart of this Grantor Joinder.

[signature page follow]

 

Annex A - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Grantor Joinder to be
duly executed by its authorized representative as of the day and year first
above written.

 

[ADDITIONAL GRANTOR] [______________________________] By:  

                                                      

Name:  

                 

Title:  

                 